Citation Nr: 0601030	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty for training from September 
1964 to February 1965, and on active duty from May 1968 to 
December 1969 (with service in the Republic of Vietnam from 
April 1969 to November 1969).  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which 
declined to reopen the veteran's claim for entitlement to 
service connection for PTSD.

This matter was previously before the Board in March 2004, 
when it reopened the veteran's claim for service connection, 
but then remanded it for the completion of additional 
development.  At this time, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

After the Board's remand of this matter in March 2004, the 
AMC (on the RO's behalf) contacted the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in order to 
ascertain whether the veteran, during his Vietnam service 
from April 1969 to November 1969, experienced certain 
identified stressors, including: (i) a shell fragment wound 
to his left upper extremity; and (ii) enemy fire upon the 
unit to which the veteran was attached at that time.  In 
response in December 2004, the USASCRUR advised the AMC that 
it was unable to confirm the veteran's reported injury, but 
it did note that the veteran's unit (battalion) was attacked 
by mortar and rocket fire on three occasions in May 1969, and 
two occasions in June 1969.  As well, after a heavy attack in 
mid-June 1969, the unit sustained 16 wounded and four 
casualties.  The report also noted that after one of the May 
1969 attacks and the other June 1969 attack, there were no 
casualties.  



An initial review of the record below shows that after 
receipt of the aforementioned report, the AMC determined that 
there was insufficient evidence of the occurrence of a 
claimed in-service stressor in this case, and so it did not 
schedule the veteran for a new VA examination as suggested by 
the Board in its prior remand.  

A veteran whose record does not substantiate that he directly 
participated in combat, however, may still establish service 
connection for PTSD if his claimed in-service stressor is 
supported by adequate corroboration, and not just his own lay 
testimony of the occurrence of the stressful event.  
Corroboration of a claimed in-service stressor does not 
require "that there be corroboration of every detail, 
including the appellant's personal participation in the 
identifying process."  See Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  As well, the United States Court of Appeals 
for Veterans Claims (Court) has held that the fact that a 
veteran was stationed with a unit that sustained attacks 
strongly suggests that the veteran was, in fact, exposed to 
these attacks.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Accordingly, as the report from the USASCRUR 
establishes that the veteran's unit sustained attacks while 
he was stationed with it, the Board finds that there is 
competent evidence of record as to the veteran's general (but 
documented) account of exposure to enemy fire.  As such, 
there is adequate evidence of record of a qualifying in-
service stressor that now requires evaluation by an 
appropriate medical specialist in order to determine if this 
particular stressor, on its own, is the likely cause of the 
veteran's currently diagnosed PTSD.  Thus, the Board will 
remand the matter for such evaluation.  38 C.F.R. 
§ 3.159(c)(4) (2005). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:



1.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
in order to determine whether his 
currently diagnosed PTSD may be 
attributed to his one confirmed in-
service stressor of assignment to a unit 
that was exposed to enemy attacks.  The 
RO must forward the claims file for 
review in conjunction with the 
examination, and the examiner should 
indicate such review in the written 
examination report.  After clinical 
evaluation and review of the record, the 
examiner should provide a written opinion 
as to whether the veteran's currently 
diagnosed PTSD, if found, is at least as 
likely as not (i.e., a 50 percent 
likelihood or more) etiologically related 
to his one confirmed in-service stressor: 
assignment to a unit that underwent five 
attacks in a two-month period, with two 
attacks resulting in no casualties, and 
one attack resulting in 16 wounded 
personnel and four casualties.  The 
examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

2.  After the RO completes the 
development requested above, it should 
again review the claim on the basis of 
all additional evidence associated with 
the claims file.  If the RO cannot grant 
the benefits sought on appeal, then it 
should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.



The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

